Citation Nr: 1738100	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  15-03 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to August 1944.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This case is currently under the jurisdiction of the RO in Boston, Massachusetts. 

The appellant and her son testified at a hearing before the undersigned in April 2017.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A total disability rating had not been in effect for at least 10 continuous years immediately preceding the Veteran's death, or for at least 5 continuous years since the Veteran's separation from service and immediately preceding death; he was not a former prisoner of war.



CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under 38 U.S.C. § 1318 are not satisfied.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Law

Under 38 U.S.C.A. § 1318(a), DIC benefits may be payable to the surviving spouse of a deceased veteran in the same manner as if the death were service-connected in certain instances.  In order to establishment entitlement to DIC benefits under 38 U.S.C.A. § 1318, it must be shown that the veteran's death was not the result of his or her own willful misconduct and that at the time of death, the veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than 5 years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be based on application of the criteria in the rating schedule or on individual unemployability.  38 C.F.R. § 3.22(c); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).

"Entitled to receive" means that the veteran filed a claim for disability compensation during his lifetime and one of the following circumstances is satisfied: (1) the veteran would have received total disability compensation at the time of death for a service- connected disability rated totally disabling for the period specified but for clear and unmistakable error committed in a VA decision on a claim filed during the veteran's lifetime; or (2) additional evidence submitted to VA before or after the veteran's death consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA provides a basis for reopening a claim finally denied during the veteran's lifetime and for awarding a total service-connected disability rating retroactively; or (3) at the time of death the veteran had a service-connected disability rated totally disabling by VA, but was not receiving compensation because VA was paying the compensation to the veteran's dependents; VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the veteran; the veteran had not waived retired or retirement pay in order to receive compensation; VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); VA was withholding payments because the veteran's whereabouts were unknown, but the veteran was otherwise entitled continued payments based on a total service-connected disability rating; or VA was withholding payments under 38 U.S.C. §5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22(b).


II. Analysis

The requirements for DIC benefits under 38 U.S.C. § 1318, as set forth above, have not been satisfied.  A Certificate of Death reflects that the Veteran died on January [redacted], 2014.  At the time of his death, entitlement to TDIU was in effect from February 25, 2004, based on the date of claim.  See August 2004 Rating Decision.  Thus, because he died less than ten years from the effective date of TDIU, he was not rated as totally disabled for a continuous period of ten years prior to his death.  He was not a prisoner of war.  Therefore, section 1318 benefits cannot be granted based on his entitlement to a total disability rating for a year or more prior to his death.  He was also not rated as totally disabled for a continuous period of five years since his release from active duty, which was in August 1944, and immediately preceding death in January 2014.  See 38 U.S.C.A. § 1318.  

None of the circumstances enumerated in section 3.22(b) of the regulations to establish that the Veteran was "entitled to receive" TDIU prior to February 25, 2004 are present in this case.  In this regard, the Board notes that the appellant has not moved to reverse on the basis of clear and unmistakable error the August 1986 and February 1987 rating decisions that previously denied TDIU.  

The Board notes that the theory of "hypothetical entitlement" is not a viable basis for establishing benefits under 38 U.S.C. § 1318, as the appellant's claim was submitted after January [redacted], 2000.  See Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  

Accordingly, the criteria for entitlement to DIC benefits under 38 U.S.C. § 1318 are not satisfied.  As the claim must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board is grateful for the Veteran's honorable service, and sincerely regrets that it cannot render a favorable decision in this matter.


ORDER

Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C. § 1318 is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


